DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on December 21, 2021.
Claims 1, 3–6, and 8–10 have been amended and are hereby entered.
Claims 21–29 have been added.
Claims 7 and 11–20 have been canceled.
Claims 1–6, 8–10, and 21–29 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 21, 2021 has been entered.
Response to Amendment
The amendment filed November 22, 2021 has been entered.  Claims 1–6, 8–10, and 21–29 remain pending in the application.  Applicant’s amendments to the claims have overcome each 
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–6, 8–10, and 21–29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–6 and 8–10 are directed to a process (“A method”), and claims 21–29 are directed to a machine (“A non-transitory computer readable storage medium”).  Thus, claims 1–6, 8–10, and 21–29 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–6, 8–10, and 21–29, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
A method for change in language-based textual analysis, comprising: 
 . . . retrieve a plurality of documents;
retrieving, . . . at a first time, a first version of a form document, wherein the form document includes regulatory information about a company; 
retrieving, . . . at a second time, a second version of the form document; 
transforming the first version of the form document into a first list of words based on words included in the first version of the form document;
transforming the second version of the form document into a second list of words based on words included in the second version of the form document 
removing . . . a set of predefined words from the first list of words and the second list of words, wherein the removing generates a first remaining set of words based on the first list of words and a second remaining set of words based on the second list of words; 
identifying . . . differences between the first remaining set of words and the second remaining set of words to generate a change comparison, the change comparison including a list of selectable and editable changes based on the identified differences; 
calculating . . . an initial change score based on the identified differences between the first remaining set of words and the second remaining set of words, the change score quantifying a degree of change between the first document and the second document; 
 . . . presenting the change comparison and the first change score . . .; 
receiving . . . a selection of, and an edit to, a one of the selectable and editable changes included in the list of selectable and editable changes; 
updating the identified differences between the first remaining set of words and the second remaining set of words to include the edit to the one of the selectable and editable changes included in the list of selectable and editable changes; 
calculating . . . a hypothetical change score based on the updated identified differences between the first remaining set of words and the second remaining set of words; and 
 . . . presenting the hypothetical change score . . ..
The claims, therefore, recite identifying document differences, which is the abstract idea of mental processes because they involve observations, comparisons, and evaluations that can be performed by the human mind.  The claims also recite analyzing financial documents, which is the abstract idea of methods of organizing human activity because they recite a commercial and legal interactions.  Finally, the claims also recite calculating change scores between documents, which is the abstract idea of mathematical concepts because they recite mathematical calculations.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“computer program”, “electronic device”, “website”, “graphical user interface”, “non-transitory computer readable storage medium”, “computers”, and “processing apparatus”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive and compare documents, receive inputs, and send a result.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claim 21 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only difference is that the steps of claim 1 are implemented by computer program instructions in claim 21.  Thus, because the same analysis should be used for all categories of claims, claim 21 is also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–6, 8–10, and 22–29 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.
For claims 2–6 and 22–26, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the document analysis recited in claims 1 and 21 by further specifying the data source and types of documents analyzed—“data source of a government agency”, “company security filing”, “(SEC) 10K filing”, “research report or a company call transcript”, and “SEC 10Q filing”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 8 and 27, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the document analysis recited in claims 1 and 21 by further specifying the degree of change—“a ratio of an amount of changes between the first . . . and the second remaining set of words”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 9 and 28, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the change scores recited in claims 1 and 21 by further specifying what they indicate—“future underperformance of an investment” and “future overperformance of the investment”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 10 and 29, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite sending See, e.g., MPEP 2106.05(g) (citing OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data outputting to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).
Claim Rejections - 35 USC § 103
In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:

(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–6, 8–10, and 21–29 are rejected under 35 U.S.C. 103 as being unpatentable over Gavin, U.S. Patent App. No. 2009/0070253 (“Gavin”) in view of Baron et al., U.S. Patent App. No. 2018/0089155 (“Baron”); Avery et al., U.S. Patent App. 2014/0280204 (“Avery”); and Kasravi et al., U.S. Patent App. No. 2005/0165600 (“Kasravi”).
For claim 1, Gavin teaches:
interfacing, by a computer program executed by an electronic device (¶ 167: module is programmed; ¶ 172: example computer executing program), with a website to automatically retrieve a plurality of documents (¶ 26: information can be obtained from websites; ¶ 152, 167: compilation of company documents can be automated); . . .
wherein the form document includes regulatory information about a company (¶ 24: data can be regulatory filings) . . ..
Gavin does not teach: A method for change in language-based textual analysis, comprising: retrieving, by the computer program, from the website and at a first time, a first version of a form document . . .; retrieving, by the computer program, from the website and at a second time, a second version of the form document; transforming the first version of the form document into a first list of words based on words included in the first version of the form document; transforming the second version of the form document into a second list of words based on words included in 
	Baron, however, teaches:
A method for change in language-based textual analysis, comprising (¶ 49: method 200): 
retrieving, by the computer program, from the website and at a first time, a first version of a form document (¶ 49: receive first version of content item; ¶ 29: content items include documents; ¶ 54: first and second versions represent sequential order) . . .; 
retrieving, by the computer program, from the website and at a second time, a second version of the form document (¶ 50: receive second version from same device; ¶ 29: content items include documents; ¶ 54: first and second versions represent sequential order); 
identifying, by the computer program, differences between the first remaining set of words and the second remaining set of words to generate a change comparison (¶ 56: identify changes between first and second versions), the change comparison including a list of selectable and editable changes based on the identified differences (Fig. 4, ¶ 97: changes presented in list); 
receiving, via the graphical user interface, a selection of, and an edit to, a one of the selectable and editable changes included in the list of selectable and editable changes (¶ 90: user selection and modification input, and content item updated); and
updating the identified differences between the first remaining set of words and the second remaining set of words to include the edit to the one of the selectable and editable changes included in the list of selectable and editable changes (¶ 90: modifications applied, resulting in modified content item; Fig. 4, ¶ 97: changes presented in list).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin by (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).
The combination of Gavin and Baron does not teach: transforming the first version of the form document into a first list of words based on words included in the first version of the form document; transforming the second version of the form document into a second list of words based on words included in the second version of the form document; removing, by the computer program, a set of predefined words from the first list of words and the second list of words, wherein the removing generates a first remaining set of words based on the first list of words and a second remaining set of words based on the second list of words; calculating, by the computer program, an initial change score based on the identified differences between the first remaining set of words and the second remaining set of words, the change score quantifying a degree of change between the first document and the second document; electronically presenting the change comparison and the first change score via a graphical user interface of an electronic device; calculating, by the computer program, a hypothetical change score based on the updated identified differences between the first remaining set of words and the second remaining set of words; and electronically presenting the hypothetical change score via the graphical user interface of the electronic device.
Avery, however, teaches:
calculating, by the computer program (¶ 57: invention can be implemented through computer program instructions), an initial change score based on the identified differences between the first remaining set of words and the second remaining set of words, the change score quantifying a degree of change between the first document and the second document (¶ 20–21: change score calculated for two versions of documents); 
electronically presenting the change comparison and the first change score via a graphical user interface of an electronic device (¶ 48: graphical user interface can provide various different information, including change reports);
calculating, by the computer program, a hypothetical change score based on the updated identified differences between the first remaining set of words and the second remaining set of words (¶ 20–21: change score calculated for two versions of documents); and 
electronically presenting the hypothetical change score via the graphical user interface of the electronic device (¶ 48: graphical user interface can provide various different information, including change reports).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin and the ability to compare documents in Baron by adding the change score from Avery.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the review of an entire document—by providing a change score for various sections—a benefit explicitly disclosed by Avery (¶ 4–5: need for less costly and time consuming document review; ¶ 6: invention determines changes and change value).  Gavin, Baron, and Avery are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
The combination of Gavin, Baron, and Avery does not teach: transforming the first version of the form document into a first list of words based on words included in the first version of the form document; transforming the second version of the form document into a second list of words based on words included in the second version of the form document; and removing, by the computer program, a set of predefined words from the first list of words and the second list of words, wherein the removing generates a first remaining set of words based on the first list of words and a second remaining set of words based on the second list of words.
	Kasravi, however, teaches:
transforming the first version of the form document into a first list of words based on words included in the first version of the form document (¶ 18: lists of words extracted from the documents); 
transforming the second version of the form document into a second list of words based on words included in the second version of the form document (¶ 18: lists of words extracted from the documents).
removing, by the computer program, a set of predefined words from the first list of words and the second list of words, wherein the removing generates a first remaining set of words based on the first list of words and a second remaining set of words based on the second list of words (¶ 68: common words excluded for analysis; ¶ 56: redundant words hidden; ¶ 66: non-redundant words listed).
(¶ 4: need for automating processing of texts to discover the mutual similarities and differences; ¶ 5: invention comparatively analyzes textual documents) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 2, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein the website is a data source of a government agency (¶ 51: information obtained from SEC).
For claim 3, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein the form document is a company security filing (¶ 51: SEC filings obtained). 
For claim 4
The method of claim 3, wherein the company security filing is a Securities and Exchange Commission (SEC) 10K filing (¶ 73: 10-Q and 10-K are the filings analyzed).
For claim 5, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein the form document is a research report or a company call transcript (¶ 135: transcripts of conference calls can be source information)
For claim 6, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 3 above, and Gavin further teaches:
The method of claim 3, wherein the company security filing is a SEC 10Q filing (¶ 73: 10-Q and 10-K are the filings analyzed).
For claim 8, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Baron further teaches:
The method of claim 1, wherein the degree of change is based on a ratio of an amount of changes between the first remaining set of words and the second remaining set of words (¶ 64: change can be characterized by percentage of content item modified).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to parse the documents in Kasravi by adding the ability to determine a change ratio from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 9, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
The method of claim 1, wherein a relatively low change score indicates future underperformance of an investment associated with the company, and a relatively high change score indicates future overperformance of the investment (¶ 22: investigation or change in leadership would indicate increased risk; ¶ 73: investigations reflected in 10-Qs and 10-Ks; ¶ 74–87: officer changes reflected in 10-K; ¶ 148–149: lower risk factors indicates better score, which is used to rate companies).
For claim 10, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 1 above, and Gavin further teaches:
the downstream system configured to project a performance of an investment associated with the company in response to receiving the initial change score (¶ 18–19: profile generated for assessing risks of companies; ¶ 147–148: risks are based on scores), and wherein the downstream systems include at least one of a signal construction system, a  (¶ 19: profiles sent to investment companies).
Gavin does not teach: The method of claim 1, comprising providing, by the computer program, the initial change score to a downstream system.
Avery, however, teaches:
The method of claim 1, comprising providing, by the computer program, the initial change score to a downstream system (¶ 45: change scores may be stored in remote locations).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the ability to compare documents in Baron, and the ability to parse the documents as in Kasravi by adding the change score from Avery.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the review of an entire document—by providing a change score for various sections—a benefit explicitly disclosed by Avery (¶ 4–5: need for less costly and time consuming document review; ¶ 6: invention determines changes and change value).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these methods together.
For claim 21, Gavin teaches:
interfacing, by an electronic device (¶ 167: module is programmed; ¶ 172: example computer executing program), with a website to automatically retrieve a plurality of documents (¶ 26: information can be obtained from websites; ¶ 152, 167: compilation of company documents can be automated); . . .
wherein the form document includes regulatory information about a company (¶ 24: data can be regulatory filings) . . .
Gavin does not teach: A method for change in language-based textual analysis, comprising: retrieving, by the computer program, from the website and at a first time, a first version of a form document . . .; retrieving, by the computer program, from the website and at a second time, a second version of the form document; transforming the first version of the form document into a first list of words based on words included in the first version of the form document; transforming the second version of the form document into a second list of words based on words included in the second version of the form document; removing, by the computer program, a set of predefined words from the first list of words and the second list of words, wherein the removing generates a first remaining set of words based on the first list of words and a second remaining set of words based on the second list of words; identifying, by the computer program, differences between the first remaining set of words and the second remaining set of words to generate a change comparison, the change comparison including a list of selectable and editable changes based on the identified differences; calculating, by the computer program, an initial change score based on the identified differences between the first remaining set of words and the second remaining set of words, the change score quantifying a degree of change between the first document and the second document; electronically presenting the change comparison and the first change score via a graphical user interface of an electronic device; receiving, via the graphical user interface, a selection of, and an edit to, a one of the selectable and editable changes included in the list of selectable and editable changes; updating the identified differences between the first remaining set 
	Baron, however, teaches:
A non-transitory computer readable storage medium, including instructions stored thereon for change in language-based textual analysis, which when read and executed by one or more computers cause the one or more computers to perform steps comprising (¶ 115: computer-readable medium storing software connected to processor to carry out function): 
retrieving from the website and at a first time, a first version of a form document (¶ 49: receive first version of content item; ¶ 29: content items include documents; ¶ 54: first and second versions represent sequential order) . . .; 
retrieving from the website and at a second time, a second version of the form document (¶ 50: receive second version from same device; ¶ 29: content items include documents; ¶ 54: first and second versions represent sequential order); 
identifying differences between the first remaining set of words and the second remaining set of words to generate a change comparison (¶ 56: identify changes between first and second versions), the change (Fig. 4, ¶ 97: changes presented in list); 
receiving, via the graphical user interface, a selection of, and an edit to, a one of the selectable and editable changes included in the list of selectable and editable changes (¶ 90: user selection and modification input, and content item updated); and
updating the identified differences between the first remaining set of words and the second remaining set of words to include the edit to the one of the selectable and editable changes included in the list of selectable and editable changes (¶ 90: modifications applied, resulting in modified content item; Fig. 4, ¶ 97: changes presented in list).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin by adding the ability to compare documents from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).
The combination of Gavin and Baron does not teach: transforming the first version of the form document into a first list of words based on words included in the first version of the form document; transforming the second version of the form document into a second list of words based 
Avery, however, teaches:
calculating an initial change score based on the identified differences between the first remaining set of words and the second remaining set of words, the change score quantifying a degree of change between the first document and the second document (¶ 20–21: change score calculated for two versions of documents); 
electronically presenting the change comparison and the first change score via a graphical user interface of an electronic device (¶ 48: graphical user interface can provide various different information, including change reports);
calculating a hypothetical change score based on the updated identified differences between the first remaining set of words and the second (¶ 20–21: change score calculated for two versions of documents); and 
electronically presenting the hypothetical change score via the graphical user interface of the electronic device (¶ 48: graphical user interface can provide various different information, including change reports).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin and the ability to compare documents in Baron by adding the change score from Avery.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the review of an entire document—by providing a change score for various sections—a benefit explicitly disclosed by Avery (¶ 4–5: need for less costly and time consuming document review; ¶ 6: invention determines changes and change value).  Gavin, Baron, and Avery are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these systems together.
The combination of Gavin, Baron, and Avery does not teach: transforming the first version of the form document into a first list of words based on words included in the first version of the form document; transforming the second version of the form document into a second list of words based on words included in the second version of the form document; and removing, by the computer program, a set of predefined words from the first list of words and the second list of words, wherein the removing generates a first remaining set of words based on the first list of words and a second remaining set of words based on the second list of words.
	Kasravi, however, teaches:
transforming the first version of the form document into a first list of words based on words included in the first version of the form document (¶ 18: lists of words extracted from the documents); 
transforming the second version of the form document into a second list of words based on words included in the second version of the form document (¶ 18: lists of words extracted from the documents).
removing a set of predefined words from the first list of words and the second list of words, wherein the removing generates a first remaining set of words based on the first list of words and a second remaining set of words based on the second list of words (¶ 68: common words excluded for analysis; ¶ 56: redundant words hidden; ¶ 66: non-redundant words listed).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the ability to compare documents in Baron, and the change score in Avery by adding the ability to parse the documents as in Kasravi.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by automating their comparison—a benefit explicitly disclosed by Kasravi (¶ 4: need for automating processing of texts to discover the mutual similarities and differences; ¶ 5: invention comparatively analyzes textual documents) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill 

For claim 22, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 21 above, and Gavin further teaches:
The non-transitory computer readable storage medium of claim 21, wherein the website is a data source of a government agency (¶ 51: information obtained from SEC).
For claim 23, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 21 above, and Gavin further teaches:
The non-transitory computer readable storage medium of claim 21, wherein the form document is a company security filing (¶ 51: SEC filings obtained). 
For claim 24, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 23 above, and Gavin further teaches:
The non-transitory computer readable storage medium of claim 23, wherein the company security filing is a Securities and Exchange Commission (SEC) 10K filing (¶ 73: 10-Q and 10-K are the filings analyzed).
For claim 25, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 23 above, and Gavin further teaches:
The non-transitory computer readable storage medium of claim 23, wherein the company security filing is a SEC 10Q filing (¶ 73: 10-Q and 10-K are the filings analyzed).


For claim 26, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 21 above, and Gavin further teaches:
The non-transitory computer readable storage medium of claim 21, wherein the form document is a research report or a company call transcript (¶ 135: transcripts of conference calls can be source information)
For claim 27, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 21 above, and Baron further teaches:
The non-transitory computer readable storage medium of claim 21, wherein the degree of change is based on a ratio of an amount of changes between the first remaining set of words and the second remaining set of words (¶ 64: change can be characterized by percentage of content item modified).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the change score in Avery, and the ability to parse the documents in Kasravi by adding the ability to determine a change ratio from Baron.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the analysis of multiple complicated documents—by comparing their differences—a benefit explicitly disclosed by Baron (¶ 1: need for identifying differences between updated documents and previous versions without clutter and confusion; ¶ 3: invention analyzes and presents document differences) and desired by Gavin (¶ 3: need for, in addition to collecting information, deriving the relevant facts from such information).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these systems together.
For claim 28, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 21 above, and Gavin further teaches:
The non-transitory computer readable storage medium of claim 21, wherein a relatively low change score indicates future underperformance of an investment associated with the company, and a relatively high change score indicates future overperformance of the investment (¶ 22: investigation or change in leadership would indicate increased risk; ¶ 73: investigations reflected in 10-Qs and 10-Ks; ¶ 74–87: officer changes reflected in 10-K; ¶ 148–149: lower risk factors indicates better score, which is used to rate companies).
For claim 29, Gavin, Baron, Avery, and Kasravi teach all the limitations of claim 21 above, and Gavin further teaches:
the downstream system configured to project a performance of an investment associated with the company in response to receiving the initial change score (¶ 18–19: profile generated for assessing risks of companies; ¶ 147–148: risks are based on scores), wherein the downstream system includes at least one of a signal construction system, a portfolio optimization system, a reporting system, and a quantitative research system (¶ 19: profiles sent to investment companies).

Avery, however, teaches:
The non-transitory computer readable storage medium of claim 21, comprising: providing the initial change score to a downstream system (¶ 45: change scores may be stored in remote locations).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method for analyzing investments in Gavin, the ability to compare documents in Baron, and the ability to parse the documents as in Kasravi by adding the change score from Avery.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating the review of an entire document—by providing a change score for various sections—a benefit explicitly disclosed by Avery (¶ 4–5: need for less costly and time consuming document review; ¶ 6: invention determines changes and change value).  Gavin, Baron, Avery, and Kasravi are all related to analyzing various documents, so one of ordinary skill in the art would have been motivated to make this analysis even more effective by combining these systems together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 101
Applicant’s arguments filed on November 22, 2021 have been fully considered but they are not persuasive.
First, Applicant argues that the claims do not recite the abstract idea of “mental processes” because the claims recite determining a change score, editing changes, calculating another change score, and presenting this other change score.  Applicant explains that the features of the amended See MPEP 2106.04(a)(2)(III)(C).  Thus, claims 1–6, 8–10, and 21–29 do recite an abstract idea.
Next, Applicant argues that the claimed invention allows users to consider changes between documents and the effects of additional hypothetical changes made to the documents, which is an unconventional arrangement directed to technologically advanced language based textual analysis.   The improvement recited in the claims, however, is an improvement to the abstract idea of identifying document differences, rather than an improvement to the technology itself.  The claimed invention merely use the various technologies—computer program, electronic device, graphical user interface—to implement the document analysis and make it more efficient.  Thus, claims 1–6, 8–10, and 21–29 do not include additional elements sufficient to integrate the claims into a practical application or recite significantly more than the judicial exception.  
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments filed on November 22, 2021 with respect to claims 1–6, 8–10, and 21–29 have been fully considered but they are not persuasive.
Applicant recites the newly amended limitations to the independent claims and argues that none of the cited references disclose these newly amended limitations.  As explained above, in the rejection under 35 U.S.C. 103 above, however, the cited references do disclose all the limitations of independent claims 1 and 21.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Lavoie et al., U.S. Patent App. 2005/0015716, discloses a system for comparing two different financial documents.
Glover, U.S. Patent App. No. 2012/0136862, discloses a system for categorizing, displaying, and updating changes between documents.  
Valdyanathan et al., U.S. Patent App. No. 2018/0053255, discloses a system and method for analyzing and forecasting performance of assets based on impacting factors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696